Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Du (US 20180322674 A1) in view of Xu (US 20210192505 A1)
	
	In regards to claim 1, Du teaches, A method of electronically generating extended reality based media on a device, comprising: (The term, “extended reality” is well-known term that covers augmented, mixed, and virtual reality. Thus, any prior art teaching that discloses at least one of augmented, mixed, and virtual reality will read on claimed “extended reality”. See abstract, The data management system described herein manages AR content and user interactions with the AR content…fig. 1-2, paragraph 35, 40, 42-43, 59, 63, generating AR content/environment, where AR content item comprises audio, video, sensor data, interactive control information, or some combination)
a) processing a content input to generate a virtual representation of the extended reality based media on the device, (See fig. 1-2, paragraph 35, 40, 42-43, 59, 63, generating AR content/environment, where AR content item comprises audio, video, sensor data, interactive control information, or some combination. Also see paragraph 9, structure and manage AR content. In this example, the AR content may be divided into one or more stages. Each stage of an AR source content item can be independently modified irrespective of the other stages of the AR source content or other item of AR content that are incorporated into an AR environment. One embodiment of the content management system described herein updates one or more stages of the AR source content in real time by incorporating user AR content including real life images and live user interactions with the AR source content.)
b) mediating an interaction between a plurality of users and the extended reality based media using artificial intelligence; and (See paragraph 9-10, A user interacts with the 2D/3D hologram by talking, moving, looking, or otherwise modifying behavior in relation or response to the 2D/3D hologram. The user interacted creates user generated AR content. The content management system stores and provides the user generated to an AR machine in real time as the interaction is occurring. The live interaction is then simultaneously incorporated into the AR environment by the AR machine to provide a real time interactive experience between the user and the 2D/3D hologram. Paragraph 10 further describes plurality of users interacting with AR content. Also see paragraphs 8, 23, 43, 54, Artificial intelligence and computer vision are deployed in AR content management system described herein as well as data analytics and live user interactions… This machine intelligence may be deployed as a machine learning or artificial intelligence model that can be used to anticipate analytics results information, thereby improving the efficiency of the content management process and reducing the amount of computational resources needed to generated a live interacted experience with an AR environment.)
c) processing an electronic payment transaction that is associated with the extended reality based media. (See paragraphs 45, 53, 64, 68, Tasks performed by the business logic include data analytics, accounting and payment processing…Looking specifically at fig. 4 and paragraphs 67-68, the data analytics service 400 receives raw data and AR content 401. AR source content may comprise metadata and user interaction information for at least one of type of AR source content, AR user content, AR combined content, user generated AR content…  The analytics service 400 then performs data analytics to generate analytics results information 402… analytics results information includes… business analytics results 430… The business analytics results 430 may include user recent purchase history 431) 
Du teaches the processing of ‘the content input’ however does not specifically teach, wherein the processing …is by using organic photovoltaic cells of the device;
However, Xu further teaches, wherein the processing …is by using organic photovoltaic cells of the device; (See paragraph 251, The display device may further comprise a flexible display screen, which is a flexible and bendable electronic circuit directly applied to a human body skin, e.g., implanting the circuit into skin to turn the skin into a touch screen. Such an electronic circuit comprises a flexible transistor, an organic LED, a sensor, and an organic solar cell)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Du to further comprise method taught by Xu because of use of economy-friendly / renewable energy that is not harmful to the environment.

In regards to claim 2, Du-Xu teaches the method of claim 1, wherein the electronic payment transaction is conducted in cryptocurrency. (See Du paragraphs 45, 53, 64, 68, Tasks performed by the business logic include data analytics, accounting and payment processing…Looking specifically at fig. 4 and paragraphs 67-68, the data analytics service 400 receives raw data and AR content 401. AR source content may comprise metadata and user interaction information for at least one of type of AR source content, AR user content, AR combined content, user generated AR content…  The analytics service 400 then performs data analytics to generate analytics results information 402… analytics results information includes… business analytics results 430… The business analytics results 430 may include user recent purchase history 431. Also see Xu paragraph 126, transaction of cryptocurrency such as Bitcoin)
In regards to claim 3, Du-Xu teaches the method of claim 1, further comprising distributing an electronic payment to a user in exchange for a user input. (See Du paragraphs 45, 53, 64, 68, Tasks performed by the business logic include data analytics, accounting and payment processing…Looking specifically at fig. 4 and paragraphs 67-68, the data analytics service 400 receives raw data and AR content 401. AR source content may comprise metadata and user interaction information for at least one of type of AR source content, AR user content, AR combined content, user generated AR content…  The analytics service 400 then performs data analytics to generate analytics results information 402… analytics results information includes… business analytics results 430… The business analytics results 430 may include user recent purchase history 431. Also see Xu paragraphs 20, 135, 165-168, electronic payment. User’s purchase would not occur without any form of user input. Also, when transaction is made, one source of currency is transferred from one place (i.e. first user/entity) to another (i.e. second user/entity). Such methodology is well-known and cannot be considered novel)

In regards to claim 4, Du-Xu teaches the method of claim 1, further comprising processing an electronic payment from a user in exchange for access to the extended reality based media. (See Du paragraphs 45, 53, 64, 68, Tasks performed by the business logic include data analytics, accounting and payment processing…Looking specifically at fig. 4 and paragraphs 67-68, the data analytics service 400 receives raw data and AR content 401. AR source content may comprise metadata and user interaction information for at least one of type of AR source content, AR user content, AR combined content, user generated AR content…  The analytics service 400 then performs data analytics to generate analytics results information 402… analytics results information includes… business analytics results 430… The business analytics results 430 may include user recent purchase history 431. Also see Xu paragraphs 20, 135, 165-168, 259, 271, electronic payment and AR)
In regards to claim 5, Du-Xu teaches the method of claim 1, further comprising electronically narrating text from the extended reality based media by using artificial intelligence. (The word narrate means to tell a story. Claim does not specify where exactly “narrating text” is performed to. Thus, simply any type of ‘processing’ of text from the extended reality based media can be reasonably interpreted as “narrating” text. Examiner suggests clarifying “narrating text”. See Du, paragraphs 8, 23, 43, 54,  the analytics results information is learned based on aggregated analytics results information extracted from multiple time points. In this example the data analytics service may deploy one or more artificial intelligence systems or machine learning models to learn analytics results information. This machine intelligence may be deployed as a machine learning or artificial intelligence model that can be used to anticipate analytics results information, thereby improving the efficiency of the content management process and reducing the amount of computational resources needed to generated a live interacted experience with an AR environment. The analytics results information described herein may include many information types including text. Also see Xu, paragraph 267, the master uses the AR glass to generate a master two-dimensional code/a hyperlink and an image-text video, containing the master ID, landmark, and LBS information, as well as, such that when a visitor wearing the AR eyewear to visit there, he may obtain the master two-dimensional code/hyperlink and the image-text video based on LBS access; the visitor superimposes his own digital person ID (DNA) on that basis and generates his own two-dimensional code/hyperlink and the image-text video)
In regards to claim 6, Du-Xu teaches the method of claim 1, further comprising electronically presenting on the device a visual representation of the extended reality based media, an audial representation of the extended reality based media, a tactile representation of the extended reality based media of the extended reality based media, or a combination thereof. (Claim requires only one of the lists as it recites, “or”. (See Du paragraph 9-10, A user interacts with the 2D/3D hologram by talking, moving, looking, or otherwise modifying behavior in relation or response to the 2D/3D hologram. The user interacted creates user generated AR content. The content management system stores and provides the user generated to an AR machine in real time as the interaction is occurring. The live interaction is then simultaneously incorporated into the AR environment by the AR machine to provide a real time interactive experience between the user and the 2D/3D hologram. Paragraph 10 further describes plurality of users interacting with AR content. Also see paragraphs 8, 23, 43, 54, Artificial intelligence and computer vision are deployed in AR content management system described herein as well as data analytics and live user interactions… This machine intelligence may be deployed as a machine learning or artificial intelligence model that can be used to anticipate analytics results information, thereby improving the efficiency of the content management process and reducing the amount of computational resources needed to generated a live interacted experience with an AR environment.)
In regards to claim 7, Du-Xu teaches the method of claim 1, wherein the virtual representation is an animation that is based on the content input. (Animation, in other words, is a video. See Du, paragraphs 7, 40, 71-72, receiving video from the AR machine. AR content item comprises video.)
In regards to claim 8, Du-Xu teaches the method of claim 1, wherein the content input is a book. (See Du paragraph 66, Content retrieved from the content database 313 or Internet by the content management system 311 is provided to the AR device 300, the AR device 2 315, a plurality of other AR devices, or some combination. Content provided by the content management system 311 is then incorporated into one or more stages of AR source content to provide a live user interactions with an AR environment, for example, live user interactions with a book)
In regards to claim 9, Du-Xu teaches the method of claim 1, further comprising receiving the content input from a source. (See Du paragraphs 9-10, 12, 22, 24, analytics results information related to one stage of AR source content is extracted in real-time from the raw data)
In regards to claim 10, Du-Xu teaches the method of claim 1, wherein the extended reality based media is augmented reality media.(See Du paragraphs 3-7 , MR/AR/VR platform)

In regards to claim 11, Du-Xu teaches the method of claim 1, wherein the extended reality based media is virtual reality media. (See Du paragraphs 3-7 , MR/AR/VR platform)
In regards to claim 12, Du-Xu teaches the method of claim 1, wherein the extended reality based media is mixed reality media. (See Du paragraphs 3-7 , MR/AR/VR platform)
In regards to claim 13, Du-Xu teaches the method of claim 1, wherein the generating of the extended reality based media on the device is by light energy. (See Du fig. 1-2, paragraph 35, 40, 42-43, 59, 63, generating AR content/environment, where AR content item comprises audio, video, sensor data, interactive control information, or some combination. Also see paragraph 9, structure and manage AR content. In this example, the AR content may be divided into one or more stages. Each stage of an AR source content item can be independently modified irrespective of the other stages of the AR source content or other item of AR content that are incorporated into an AR environment. One embodiment of the content management system described herein updates one or more stages of the AR source content in real time by incorporating user AR content including real life images and live user interactions with the AR source content. Also see Xu paragraph 251, display having organic solar cell, which utilized solar or light energy)
In regards to claim 14, Du-Xu teaches the method of claim 1, wherein the interaction between a plurality of users and the extended reality based media is an extended reality interaction. (See Du paragraph 9-10, A user interacts with the 2D/3D hologram by talking, moving, looking, or otherwise modifying behavior in relation or response to the 2D/3D hologram. The user interacted creates user generated AR content. The content management system stores and provides the user generated to an AR machine in real time as the interaction is occurring. The live interaction is then simultaneously incorporated into the AR environment by the AR machine to provide a real time interactive experience between the user and the 2D/3D hologram. Paragraph 10 further describes plurality of users interacting with AR content. Also see paragraphs 8, 23, 43, 54, Artificial intelligence and computer vision are deployed in AR content management system described herein as well as data analytics and live user interactions… This machine intelligence may be deployed as a machine learning or artificial intelligence model that can be used to anticipate analytics results information, thereby improving the efficiency of the content management process and reducing the amount of computational resources needed to generated a live interacted experience with an AR environment.)
In regards to claim 15, Du-Xu teaches the method of claim 1, further comprising receiving a user input from a user, and processing the user input into the extended reality based media. (See Du paragraph 9-10, A user interacts with the 2D/3D hologram by talking, moving, looking, or otherwise modifying behavior in relation or response to the 2D/3D hologram. The user interacted creates user generated AR content. The content management system stores and provides the user generated to an AR machine in real time as the interaction is occurring. The live interaction is then simultaneously incorporated into the AR environment by the AR machine to provide a real time interactive experience between the user and the 2D/3D hologram. Paragraph 10 further describes plurality of users interacting with AR content. Also see paragraphs 8, 23, 43, 54, Artificial intelligence and computer vision are deployed in AR content management system described herein as well as data analytics and live user interactions… This machine intelligence may be deployed as a machine learning or artificial intelligence model that can be used to anticipate analytics results information, thereby improving the efficiency of the content management process and reducing the amount of computational resources needed to generated a live interacted experience with an AR environment.)
In regards to claim 16, Du-Xu teaches the method of claim 1, further comprising receiving a geospatial location of the device based on a first activation of the extended reality based media on the device.(See Du fig. 4, paragraphs 68, 78, Connected device analytics results 420 may include connected device identification 421, connected device user association 422, connected device AR interaction 423, connected device performance metrics 424, connected device location tracking 425…user or location Socioeconomic information 437…The data analytics service also ingests raw data from one or more sensors in an AR machine to extract user environment information, for example, pedestrian counting, people counting, geographic location, socio-economic status of a particular location, and local information including business and landmarks near the current location of the user. Looking at fig. 4 flowchart, location data is based off of AR content interaction on the device in steps 400-401)
In regards to claim 17, Du-Xu teaches the method of claim 1, further comprising receiving a time stamp of a first activation of the extended reality based media on the device. (See Du abstract, real-time data analysis and live AR interaction…paragraph 22, analytics results information related to one stage of AR source content is extracted in real-time from the raw data or a variant thereof at one or more time points…paragraph 23, the analytics results information is learned based on aggregated analytics results information extracted from multiple time points.)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Du (US 20180322674 A1) in view of Xu (US 20210192505 A1), and further in view of Bleasdale-Shepherd, hereinafter “Shepherd”

In regards to claim 18, Du-Xu teaches the method of claim 1, further comprising receiving a date stamp of a first activation of the extended reality based media on the device.
Du-Xu does not specifically teach, further comprising receiving a date stamp of a first activation of the extended reality based media on the device.
However, Shepherd further teaches, further comprising receiving a date stamp of a first activation of the extended reality based media on the device. (See col. 20, lines 50-54, col. 23, lines 10-17, creation date of the AR content 120 is kept tracked/stored.)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Du-Xu to further comprise method taught by Shepherd because keeping track of the date facilitates filtering process at later time, thereby enhancing user convenience/experience.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Du (US 20180322674 A1) in view of Xu (US 20210192505 A1), and further in view of Lection et al. (US 20150057042 A1)

In regards to claim 19, Du-Xu teaches the method of claim 1.
Du-Xu teaches extended reality based media (See at least Du abstract, fig. 4) however does not specifically teach, further comprising deactivating of the […function] on the device based on a current geospatial location of the device.
However, Lection further teaches, further comprising deactivating of the […function] on the device based on a current geospatial location of the device. (See Claim 23, wherein the server periodically determines the current location of each of the communication devices further by: automatically deactivating the group mode setting for each of the communication devices when the current location of each respective communication device is outside the proximity designation assigned to the communication device.)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Du-Xu to further comprise method taught by Lection because user running into possible hazardous/dangerous objects can be avoided by device being conscious of the current location while user is viewing vr/ar/mr objects.



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Du (US 20180322674 A1) in view of Xu (US 20210192505 A1), and further in view of Chaudhri et al. (US 20060033724 A1)


In regards to claim 20, Du-Xu teaches the method of claim 1, 
Du-Xu teaches extended reality based media (See at least Du abstract, fig. 4) however does not specifically teach, further comprising deactivating of the[…function] based on a current time or a current date.
However, Chaudhri further teaches, further comprising deactivating of the […function] based on a current time or a current date. (See paragraph 52, claim 21, triggering a deactivation event may be less related to particular interaction with the virtual input device specifically, or the touch screen generally but may be, for example, caused by a passage of a particular amount of time since a key on the virtual input device was activated. That is, disuse of the virtual input device for the particular amount of time would imply that the virtual keyboard is no longer to be used.)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Du-Xu to further comprise method taught by Chaudhri because energy consumption can be reduced.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/           Primary Examiner, Art Unit 2177